DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/867,469, filed on 01/10/2018.
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement (PTO-1449) filed 08/13/2020. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (USPG Pub No. 2018/0074290), hereinafter “Chang”.
Regarding claim 1, Chang discloses an optical imaging lens assembly (50) comprising six lens elements, the six lens elements being, in order from an object side to an image side (see Fig. 5A, Table 9), a first lens element (510), a second lens element (520), a third lens element (530), a fourth lens element (540), a fifth lens element (550) and a sixth lens element (560); the first lens element (510) having negative refractive power, the second lens element (520) having an object-side surface being concave in a paraxial region thereof and an image-side surface being convex in a paraxial region thereof, the third lens element (530) having an object-side surface being convex in a paraxial region thereof, the fifth lens element (550) with negative refractive power having an object-side surface being concave in a paraxial region thereof and an image-side surface being convex in a paraxial region thereof, the sixth lens element (560) having an image-side surface being concave in a paraxial region thereof, at least one of an object-side surface and the image-side surface of the sixth lens element having at least one critical point in an off-axis region thereof (Paragraph 26), and the object-side surface and the image-side surface of the sixth lens element being both aspheric (Paragraph 217); wherein a curvature radius of the object-side surface of the third lens element is R5, a curvature radius of an image-side surface of the third lens element is R6, a focal length of the optical imaging lens assembly is f, a curvature radius of the image-side surface of the sixth lens element is R12, and the following conditions are satisfied: (R5+R6)/(R5-R6) < 0.20 (see Fig. 5A, Table 9). The Fifth Embodiment of Chang discloses the claimed invention except for and 0.75 < f/R12. In the same field of endeavor, the First Embodiment of Chang discloses and 0.75 < f/R12 (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of the Fifth Embodiment of Chang with and 0.75 < f/R12 of the First Embodiment of Chang for the purpose of mitigating spherical aberration (Paragraph 134) and improve the image quality (Paragraph 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 2, Chang discloses wherein an f-number of the optical imaging lens assembly is Fno, a maximum field of view of the optical imaging lens assembly is FOV, and the following conditions are satisfied: 1.20 < Fno < 2.40; and 110 [deg.] < FOV < 220 [deg.] (Table 9).
Regarding claim 3, Chang discloses wherein a sum of axial distances between each of all adjacent lens elements of the optical imaging lens assembly is ƩAT, an axial distance between the first lens element and the second lens element is T12, and the following condition is satisfied: 1.0 < ƩAT/T12 < 2.0 (Table 9).
Regarding claim 4, Chang discloses wherein the focal length of the optical imaging lens assembly is f, a curvature radius of an object-side surface of the second lens element is R3, a curvature radius of an image-side surface of the second lens element is R4, and the following condition is satisfied: 0.60 < |f/R3]+|f/R4| < 3.0 (Table 9). 
Regarding claim 5, Chang discloses wherein a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, and the following condition is satisfied: 1.0 < CT2/CT3 (Table 9).
Regarding claim 9, Chang discloses wherein the third lens element has positive refractive power, the curvature radius of the object-side surface of the third lens element is R5, the curvature radius of the image-side surface of the third lens element is R6, and the following condition is satisfied: -4.5 < (R5+R6)/(R5-R6) < -0.40 (Table 9).
Regarding claim 10, Chang discloses wherein the fourth lens element with positive refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being convex in a paraxial region thereof (Table 9).
Regarding claim 12, Chang discloses an image capturing unit (see Fig. 5A), comprising: the optical imaging lens assembly (50) of claim 1; and an image sensor (592) disposed on an image surface of the optical imaging lens assembly (see Fig. 5A).
Regarding claim 13, Chang discloses an electronic device (Paragraphs 2, 79), comprising: the image capturing unit of claim 12 (see Fig. 5A).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (USPG Pub No. 2018/0074290) in view of Kawamura (USPG Pub No. 2014/0240851).
Regarding claim 6, Chang discloses wherein an Abbe number of the fifth lens element is V5, an Abbe number of the sixth lens element is V6 (Table 9). Chang discloses the claimed invention except for and the following condition is satisfied: V5+V6 < 65. In the same field of endeavor, Kawamura discloses and the following condition is satisfied: V5+V6 < 65 (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Chang with and the following condition is satisfied: V5+V6 < 65 of Kawamura for the purpose of providing an imaging apparatus capable of being configured to be compact and with high image quality (Paragraph 8). The Abbe number of a lens element is contingent upon the material selected for said lens element; thus it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (USPG Pub No. 2018/0074290) in view of Lin et al. (USPG Pub No. 2015/0207998), hereinafter “Lin”.
Regarding claim 7, Chang discloses wherein a curvature radius of the object-side surface of the sixth lens element is R11, the curvature radius of the image-side surface of the sixth lens element is R12, a central thickness of the sixth lens element is CT6 (Table 9). Chang discloses the claimed invention except for and the following condition is satisfied: |R11/CT6|+|R12/CT6| < 10. In the same field of endeavor, Lin discloses and the following condition is satisfied: |R11/CT6|+|R12/CT6| < 10 (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Chang with and the following condition is satisfied: |R11/CT6|+|R12/CT6| < 10 of Lin for the purpose of correcting image distortion (Paragraph 6). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, Chang discloses the claimed invention except for wherein the image-side surface of the fifth lens element has at least one concave critical point in an off-axis region thereof. In the same field of endeavor, Lin discloses wherein the image-side surface of the fifth lens element has at least one concave critical point in an off-axis region thereof (see Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Chang with wherein the image-side surface of the fifth lens element has at least one concave critical point in an off-axis region thereof of Lin for the purpose of correcting image distortion (Paragraph 6).



Claims 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (USPG Pub No. 2018/0074290) in view of Ohashi (USPG Pub No. 2014/0078605).
Regarding claim 14, Chang discloses an optical imaging lens assembly (50) comprising six lens elements, the six lens elements being, in order from an object side to an image side (see Fig. 5A, Table 9), a first lens element (510), a second lens element (520), a third lens element (530), a fourth lens element (540), a fifth lens element (550) and a sixth lens element (560); the first lens element (510) having negative refractive power, the second lens element (520) having an object-side surface being concave in a paraxial region thereof, the third lens element (530) having an object-side surface being convex in a paraxial region thereof, the fifth lens (550) having negative refractive power, the sixth lens element (560) having an image-side surface being concave in a paraxial region thereof, at least one of an object-side surface and the image-side surface of the sixth lens element having at least one critical point in an off-axis region thereof (Paragraph 26), and the object-side surface and the image-side surface of the sixth lens element being both aspheric (Paragraph 217); wherein a focal length of the optical imaging lens assembly is f, a curvature radius of the image-side surface of the sixth lens element is R12 (see Fig. 5A, Table 9). Chang discloses the claimed invention except for and an image-side surface being concave in a paraxial region thereof, and the following condition is satisfied: 0.75 < f/R12. In the same field of endeavor, Ohashi discloses the third lens element having an image-side surface being concave in a paraxial region thereof (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Chang with and an image-side surface being concave in a paraxial region thereof of Ohashi for the purpose of providing a lens assembly that reduces various aberrations and has high performance (Paragraph 21). In addition, the same field of endeavor, the First Embodiment of Chang discloses and 0.75 < f/R12 (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of the Fifth Embodiment of Chang with and 0.75 < f/R12 of the First Embodiment of Chang for the purpose of mitigating spherical aberration (Paragraph 134) and improve the image quality (Paragraph 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 15, Chang further discloses wherein a sum of axial distances between each of all adjacent lens elements of the optical imaging lens assembly is ƩAT, an axial distance between the first lens element and the second lens element is T12, and the following condition is satisfied: 1.0 < ƩAT/T12 < 2.0 (Table 9).
Regarding claim 16, Chang further discloses wherein a central thickness of the second lens element is CT2, a central thickness of the third lens element is CT3, and the following condition is satisfied: 1.0 < CT2/CT3 (Table 9).
Regarding claim 17, Chang further discloses wherein a curvature 5 radius of the object-side surface of the third lens element is R5, a curvature radius of the image-side surface of the third lens element is R6, and the following condition is satisfied: -3.0 < (R5+R6)/(R5-R6) < -1.0 (Table 9).
Regarding claim 20, Chang further discloses wherein an image-side surface of the fifth lens element has at least one concave critical point in an off-axis region thereof (see Fig. 1A).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (USPG Pub No. 2018/0074290) in view of Ohashi (USPG Pub No. 2014/0078605) as applied to claim 14 above, and further in view of Chen et al. (USPG Pub No. 2015/0062407), hereinafter “Chen”.
Regarding claim 18, Chang and Ohashi disclose the claimed invention except for wherein the image-side surface of the third lens element has at least one convex critical point in an off-axis region thereof. In the same field of endeavor, Chen discloses wherein the image-side surface of the third lens element has at least one convex critical point in an off-axis region thereof (see Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Chang and Ohashi with wherein the image-side surface of the third lens element has at least one convex critical point in an off-axis region thereof of Chen for the purpose of shortening the length of the optical imaging lens while sustaining good optical characters and system functionality (Paragraph 5).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (USPG Pub No. 2018/0074290) in view of Ohashi (USPG Pub No. 2014/0078605) as applied to claim 14 above, and further in view of Lin (USPG Pub No. 2015/0207998).
Regarding claim 19, Chang and Ohashi disclose the claimed invention except for wherein an absolute value of a curvature radius of an object-side surface of the fifth lens element is a minimum among absolute values of curvature radii of all lens surfaces of the six lens elements. In the same field of endeavor, Lin discloses wherein an absolute value of a curvature radius of an object-side surface of the fifth lens element is a minimum among absolute values of curvature radii of all lens surfaces of the six lens elements (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lens assembly of Chang with wherein an absolute value of a curvature radius of an object-side surface of the fifth lens element is a minimum among absolute values of curvature radii of all lens surfaces of the six lens elements of Lin for the purpose of correcting image distortion (Paragraph 6).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the references, alone or in combination, disclose or teach the optical imaging lens assembly of claim 1, and specifically comprising wherein a vertical distance between a non-axial critical point on the object-side surface of the sixth lens element and an optical axis is Yc61, a vertical distance between a non-axial critical point on the image-side surface of the sixth lens element and the optical axis is Yc62, and the following condition is satisfied: 0.50 < Yc61/Yc62 < 2.0 as disclosed in claim 8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/18/2022